307 S.E.2d 176 (1983)
John WOODRUFF
v.
Van MILLER, Jr.
No. 8223DC975.
Court of Appeals of North Carolina.
October 4, 1983.
*178 Dan R. Murray, Sparta, for plaintiff-appellant.
No brief filed for defendant-appellee.
PHILLIPS, Judge.
Judgment notwithstanding the verdict should be entered for a defendant only when the evidence in its most favorable light to the plaintiff fails to establish an essential element of the claim asserted. Potts v. Burnette, 301 N.C. 663, 273 S.E.2d 285 (1981). The elements of intentional infliction of mental distress are (1) extreme and outrageous conduct, (2) which is intended to cause severe emotional distress, and (3) does cause severe emotional distress. Dickens v. Puryear, 302 N.C. 437, 276 S.E.2d 325 (1981). The record contains plenary evidence as to each of these elements, and under our system, therefore, the plaintiff's rights and the defendant's liability were for the jury to decide, not the court. Thus, the judgment to the contrary must be and is set aside.
That defendant's conduct, as recorded, was intended to cause plaintiff severe mental distress and in fact did so is so obviously inferable, it need not be discussed; and that defendant's conduct was extreme and outrageous is equally plain.
So far as the evidence reveals: At the time defendant acted, plaintiff's record was not being considered or reviewed by any person or agency for any reason or purpose; no one but defendant was then interested in plaintiff's background, and defendant's concern was only because of animosity and spite. Defendant's consuming animus against the plaintiff, the lengths he went to in getting copies of the records, the truculent, vindictive methods used in circulating them, the outrageous comparison of a minor transgressor, who long since paid his debt to society, to dangerous criminals that have escaped apprehension, his delight in the plaintiff being unable to sleep, all indicate a calculated, persistent plan to disturb, humiliate, harass, and ruin plaintiff for no purpose but defendant's own spiteful satisfaction. Fortunate it is for our people and society that such maliciously destructive and disruptive conduct is regarded as extreme and outrageousrather than normal and acceptableand that our law provides an orderly way for the community to disapprove of it and compensate those victimized by it.
Reversed and remanded with instructions to enter judgment on the verdict as rendered by the jury.
Reversed and remanded.
HEDRICK and WELLS, JJ., concur.